Third-party practice. — Plaintiff seeks to recover reasonable and entire compensation for alleged unlicensed use and/ or manufacture by or for the United States of the inventions described and claimed' in United States patents Nos. 2,700,000 *1125and 2,700,118. On October 19, 1973 the court issued the following order:
Before Daws, Judge, Presiding, SkeltoN and Ktcnzig, Judges.
“This case comes before the court on the motion of the third-party defendant Varian Associates, filed May 18,1973, for summary judgment in its favor and on defendant’s motion, filed May 25,1973, for partial summary judgment under Ride 101 (b). Upon consideration thereof, without oral argument, on the basis of the decision by this court in Bowser, Inc. v. United States, 191 Ct. Cl. 567, 423 F. 2d 1369 (1970), and the stipulation of the parties,
“it is ordered that the said motion of the third party defend Varian Associates be and the same is granted to the extent that the said third-party defendant is dismissed as a party to this case.
“it is further ordered that defendant’s motion for partial summary judgment be and the same is granted with respect to any and all liability which may have otherwise been incurred by defendant by virtue of its acquisition and/or use of products made or sold by Varian Associates, which products (and methods of manufacture thereof) are covered by the ’000 and ’118 patents in suit, and to such extent the petition is dismissed.”